CORRECTED NOTICE OF ALLOWABILITY
The content of the present Notice of Allowability is identical to the 1/26/2021 Office Action, except for a correction of a typo detected in Para 3-d) on page 3 line 6: The correct claim number intended in the respective paragraph is independent claim 26 (as opposed to claim 24, which was incorrect). The error was noticed by Applicant’s Representative, and discussed in a telephonic interview on 2/16/2021 (attached).

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric J. Yurinko, Esq. on 1/21/2021.
The application has been amended as follows: 
Replace “system supplies current to said first set of coils during a first operating state”, Claim 21 Line 8, with: -- system selectively supplies current to said first set of coils and not said second set of coils during a first operating state -- ;
Replace “system supplies current to said first set of coils during a first operating state”, Claim 23 Line 8, with: -- system selectively supplies current to said first set of coils and not said second set of coils during a first operating state -- ;
Replace “system supplies current to said first set of coils during a first operating state, and wherein said control system supplies current to said first set of coils and said second set of coils during a second operating state ; ; ”, Claim 24 Lines 15-17, with: -- system selectively supplies current to said first set of coils and not said second set of coils during a first operating state, and wherein said control system supplies current to said first set of coils and said second set of coils during a second operating state ; --  [note that the change also includes deletion of a redundant semi-colon after “second operating state”] ;
Replace “a second set of coils; 
a power source configured to supply current to said motor; 
a control system in signal communication with said motor, wherein said control system supplies current to said first set of coils during a first operating state, and wherein said control system supplies current to said second set of coils during a second operating state;”, Claim 26 Lines 5-10, with: -- a second set of coils larger than said first set of coils; 
a power source configured to supply current to said motor; 
a control system in signal communication with said motor, wherein said control system supplies current to said first set of coils and not said second set of coils during a first operating state, and wherein said control system supplies current to said second set of coils and not said first set of coils during a second operating state; -- .

REASONS FOR ALLOWANCE
Claims 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a powered surgical stapler (or “fastening instrument”) as claimed in independent Claims 21, 23, 24, and 26 having all limitations claimed, particularly comprising a display displaying a first rate/speed of a firing/I-beam member of the surgical stapler, the I-beam configured to (A) in a first operating state, move distally at the first speed and (B) in a second operating state, move proximally at a second speed different than the first speed, the I-beam being operably engageable by a bailout mechanism (“retraction lever … actuated to retract … during a retraction stroke”), the I-beam being driven by rotary motions of an electric motor having first and second sets of coils, and a control system selectively supplying electric current to (A) only the first set of coils in the first operating state and (B) either to only the second, larger, set of coils (Claim 26) or to both the first and second sets of coils (Claims 21, 23, and 24).

Claims 22, 25, 27-30 are allowable as depending from independent Claims 21, 23, 24, and 26 which have allowable subject matter, as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VALENTIN NEACSU/Examiner, Art Unit 3731